Citation Nr: 0921489	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  00-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a closed head injury, to include headaches 
with memory loss.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from September 1986 to January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Los Angeles, California, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which granted 
service connection for headaches as a residual of brain 
trauma and assigned a 10 percent evaluation effective January 
25, 1999.  In a November 1999 hearing officer decision, 
service connection for memory loss was also granted as a 
residual of head trauma.  The RO determined that a continued 
10 percent evaluation for both manifestations was warranted.  
The issue has been recharacterized to better reflect the 
service connected disabilities which are the subject of this 
appeal.

In a February 2005 decision, the Board remanded the claim to 
the RO for additional evidentiary development, to include a 
VA examination.  All directed actions having been taken, the 
claim has been returned to the Board for further appellate 
consideration.  The Board notes that the February 2005 
decision also referred a claim of service connection for 
migraine headaches, as a separate and distinct disability 
from that considered herein.  As is discussed below, that 
referral is now moot.


FINDINGS OF FACT

1.  The in-service closed head injury is manifested as a 
purely subjective complaint of memory loss, independent of 
comorbid posttraumatic stress disorder (PTSD).

2.  A variously diagnosed headache disorder is not 
neurologically manifested, but is independently corroborated 
by lay and medical evidence, and is related to the in-service 
closed head injury by multiple doctors.

3.  The variously diagnosed headache disorder is manifested 
by severe headaches with prostrating attacks several times a 
month; severe economic inadaptability is not shown. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for 
residuals of a closed head injury, to include headaches and 
memory loss, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Codes 8045, 8100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for residuals of a closed head injury.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No additional discussion 
of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   Here, 
VA has obtained complete VA outpatient treatment records 
identified by the Veteran, and has afforded the Veteran 
repeated VA examinations.  The Veteran has submitted, or VA 
has obtained on his behalf, private medical records from Dr. 
SJH, Dr. GA, Dr. MAN, Dr. JGC, and Dr. RR.  The Veteran has 
also submitted lay statements from family members, friends, 
and former employers.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Evidence

Service treatment records establish that while on active duty 
in 1991, the Veteran was involved in a serious car accident.  
He was a passenger in a vehicle which rolled over; he was 
ejected from the car and lost consciousness.  A closed head 
injury was diagnosed.

Private treatment records from Dr. GA for the period of June 
1998 to February 1999 reveal complaints of headaches 
beginning in November 1998.  The Veteran reported that the 
headaches had been occurring since his motor vehicle 
accident, and they had not abated.  Post-traumatic headaches 
were diagnosed.  In February 1999, the Veteran stated that 
his headaches were increasing in severity and frequency.  He 
reported that he was exposed to various chemicals during 
service in the Persian Gulf War, and that other Veterans had 
reported headaches problems.  Dr. GA then listed as his 
impression "headaches, questionably due to Gulf War 
chemicals, possible migraine."  A CT scan was normal.

VA treatment records for January 1999 to March 1999 also show 
complaints of headaches.  The Veteran reported that the 
headaches had been recurrent since 1992.  In January, he 
reported a headache that had lasted for six days, and was not 
responsive to over the counter medications.  It had caused 
some nausea.  No neurological deficits were noted; the 
impression was non-specific headache.  The Veteran was 
referred to the mental health clinic in March 1999.

A VA contract neurology examination was conducted in July 
1999.  The Veteran reported having a severe, daily headache, 
accompanied by nausea and blurry vision.  He stated that the 
headaches began upon his return from the Persian Gulf in 
service, but he also reported a serious car accident in 1991.  
He denied photophobia, sonophobia, lacrimation, or 
rhinorrhea.  The pain was harp and throbbing.  The examiner 
diagnosed a vascular headache without focal neurological 
defect.  No objective testing was performed.  A psychiatric 
examination was also performed; the examiner found no 
evidence of significant memory loss.

Private treatment records from Dr. SJH dated in September and 
October 1999 reveal complaints of headache and memory loss 
since the Gulf War.  Although the Veteran denied actual 
exposure to gas or chemicals, he did report numerous 
inoculations.  His headache was present every day, all day, 
and varied in severity.  He denied nausea.  The Veteran also 
reported memory loss.  He forgot things his wife told him, as 
well as events from childhood.  The Veteran had difficulty 
providing a history with regard to his car accident and head 
trauma, and in fact stated that the accident had occurred 
after service.  The examiner diagnosed a history of headache 
and memory deficit.  He doubted any organic component of the 
complaints and stated that they were probably post-traumatic.  
An MRI was normal, while an EEG showed "a minimal finding of 
intermittent theta frequencies...."

VA treatment records from July 1999 to March 2000 show that 
at a mental health evaluation in July 1999, memory problems 
were associated with posttraumatic stress disorder (PTSD).  
The Veteran also reported severe headaches since his in-
service motor vehicle accident.  A neuropsychiatric 
evaluation was performed in November 1999.  His history of a 
significant head injury in November 1991 was noted, and the 
Veteran complained of memory loss and headaches since that 
time.  He stated that MRI, CT, and EEG testing over the years 
had shown no significant findings.  Following testing, the 
examiner found that the Veteran had "a significant memory 
impairment" and cognitive deficits since his head injury.

At a November 1999 hearing before a local hearing officer at 
the RO, the Veteran and his family stated that he was 
forgetful.  He reported memory problems since his accident in 
service.  He stated that he had two or three headaches a 
month, and they lasted for several days each.  He worked 
though the headaches because his job does not permit time 
off.  He is always on call.

Lay statements from the Veteran's family, friends, and 
employers dated in June 2004 and October 2006 all support his 
reports of frequent severe headaches and memory loss.  They 
attest to his lost time from work and interference with 
social and occupational functioning.

At a June 2004 VA psychiatric examination, the Veteran 
complained of memory loss and headaches.  Headaches occurred 
twice a month, and lasted four or five days at a time.  They 
caused nausea and blurred vision; the Veteran became 
sensitive to light, noise, and smells.  He reported short and 
long term memory impairment.  He needed to make notes to 
himself at work and home to remember tasks.  The examiner 
attributed complaints of memory loss to both PTSD and the 
head trauma.  The doctor commented that the Veteran has to 
work hard at functioning at home and work due to PTSD and his 
traumatic brain injury.  He expressed surprise that the 
Veteran was able to hold a job at all.  The Veteran was 
working as a railroad conductor.  

VA neurological examinations were also conducted in June 
2004.  At those examinations, the Veteran indicated that he 
had two different forms of headaches.  One was migraine in 
nature, while the other was related to his closed head 
injury.  The Veteran stated that the migraines were 
responsive to medications, while the others were not.  He has 
headaches five or six days a week, with flare-ups of severe 
symptoms two or three times a month.  At those times, he must 
"sleep it off."  An MRI was normal.  The examining 
physician's assistant diagnosed both posttraumatic and 
migraine headaches.

In a November 2004 statement, the Veteran indicated tat 
because of his headaches, he had trouble concentrating and 
focusing, particularly at work.  His memory problems cause 
him to check his work multiple times, and he forgets errands 
frequently.  

The Veteran testified at a November 2004 videoconference 
hearing before the undersigned.  The veteran reiterated that 
he cannot remember tasks, such as what he went to the store 
for.  He takes notes at work to remember what he has to do, 
and how.  It is frustrating to watch TV or read because he 
loses track of the plot.  His headaches are marked by severe 
pain.  At times light bothers him, and his vision blurs.  On 
occasion, his eyes water.  He has at least two headaches a 
month, lasting between three and five days.  He manages to 
work through the headaches, but it is difficult.

A VA neurology examination was conducted in June 2005.  The 
Veteran's history of head injury was accurately reported, and 
the Veteran complained of headaches and memory loss.  An EEG 
was normal, and no neurological deficits were noted.  The 
neurologist stated that the Veteran's headaches and cognitive 
problems were related to his head injury.  He diagnosed head 
trauma, post concussive syndrome, and posttraumatic 
cephalgia.  The examiner stated that the headaches were 
severe and incapacitating; they occurred two to three times a 
month.  The examiner also stated that the Veteran's 
complaints were purely subjective.  "There is no objective 
abnormality in his diagnostic evaluation nor in his 
neurological evaluation."  The examiner reiterated his 
conclusions in a July 2005 addendum following review of the 
claims file.

A private treatment record from Dr. MAN dated in August 2005 
reveals continued complaints of headaches.  Medications had 
helped reduce the frequency of the headaches.  The doctor 
stated than an unspecified EEG had been abnormal, but past 
MRIs of the brain were normal.  Dr. MAN stated that the 
headaches were of a migraine type and were related to the 
closed head injury.

A copy of a page from the Veteran's headache journal, 
covering the period of June to September 2005, reveals three 
to four headaches a month, lasting up to a week.

In a September 2006 statement, the Veteran related that he 
had attempted to obtain a promotion to a training/supervisory 
position, but he had provided some incorrect information due 
to his faulty memory.  He was returned to riding the trains.  
He also submitted a record of employment for the first three 
months of 2006, showing numerous periods of "unassigned."  
A hand-written note labels the document "layoff history."

June and August 2006 private records from Dr. RR reveal that 
the Veteran reported a history of migraine headaches, and 
that he complained of continuing headaches.

In August 2006, Dr. JGC, a chiropractor, stated that he had 
been treating the Veteran for a year to relieve migraines.  
The headaches had been occurring more frequently; they 
interfered with his ability to function normally on a day to 
day basis.  In an October 2008 follow-up, Dr. JGC stated they 
the migraines were a direct result of the Veteran's closed 
head injury.

VA treatment records show that in November 2006, the Veteran 
complained of daily headaches, which cause nausea when they 
are severe.  An MRI was normal.  In July 2007, the Veteran 
complained of ongoing memory problems.  He had to write 
things down at work, and "forgets everything" including the 
day of the week.  He also complained of chronic, throbbing 
headaches.  Medication helped somewhat, but did not provide 
complete relief.  He reported associated visual changes and 
nausea, and stated that the headaches were worsened by light, 
loud noises, bending, and stress.  A new medication was 
started, and by October 2007 the Veteran reported improvement 
in his concentration; he is better able to read.  He also 
reported that headaches had not been as frequent or severe.  
In February 2008, the Veteran stated that he recently had a 
completely prostrating headache, the first since his switch 
to the new medication.  His treating VA doctor stated in 
October 2008 that the medication diminished the frequency of 
the headaches and did not impair his ability to work.

Evaluation of Residuals of a Closed Head Injury

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In this instance, residuals of a closed head injury, 
including headaches and memory loss, have been rated as a 
collective disability under Code 8045, for brain disease due 
to trauma.  This was based on a finding that the Veteran's 
complaints are purely subjective in nature, without physical 
or neurological manifestations subject to objective testing.  
Code 8045 provides that for purely subjective complaints, no 
greater than a 10 percent evaluation may be assigned, and 
that as a psychiatric disability.  38 C.F.R. §§ 4.142a, Code 
8045; 4.130, Code 9304 (2008).  Code 8045 also provides that 
this 10 percent may not be combined with any other rating for 
a disability due to brain trauma.  For this reason, the RO 
was able to assign only a single 10 percent evaluation for 
the residuals of a closed head injury.

The Board agrees that under Code 8045, no greater than a 10 
percent evaluation is warranted for residuals of a closed 
head injury, to include headaches and memory loss.  The Board 
also finds, however, that the evidence of record permits 
evaluation of the Veteran's residual disabilities under an 
alternate Diagnostic Code, 8100, for migraine headaches.

While it is true that there is no independent, objective 
testing which can verify the presence of a headache disorder, 
in this Veteran's case the Board finds there to be sufficient 
corroborating evidence of record to permit a finding that 
headaches are not merely a "purely subjective complaints."  
Symptoms have been observed by numerous third parties, and 
all doctors of record agree that a headache syndrome of some 
kind is present.  Although CT scans and MRIs of the brain 
have been repeatedly normal, there have been instances of 
slight and intermittent abnormalities on EEGs.  The Veteran 
has consistently reported his headache symptoms.  

Therefore, the Board finds that the residuals of a closed 
head injury, to include headaches and memory loss are more 
appropriately evaluated under Diagnostic Code 8100, by 
analogy to migraine headaches.  Headaches are the predominant 
residual disability.  In that respect, the Board finds that 
the evidence shows that although the Veteran complains of two 
types of headaches, all doctors agree that there is in fact 
only a single headache syndrome present.  This is variously 
diagnosed as migraine or posttraumatic, but as both have been 
related by medical opinion to the in-service head injury, and 
the symptoms of such are the same, the exact diagnosis is not 
relevant.  This also renders moot any referred claim of 
service connection for migraine headaches.  The Board notes 
that the sole examiner to indicate that there are two 
separate headache disabilities was a physician assistant, and 
not a doctor.

Code 8100 provides that migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
are rated 30 percent disabling.  Migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability are rated 50 
percent disabling.  38 C.F.R. § 4.124a.  

The evidence of record reveals that until July 2007 the 
Veteran had multiple severe headaches several times a month.  
These headaches were prostrating.  They were unresponsive to 
medication, and persisted for days.  The Veteran was required 
to "sleep it off."  He was at times sensitive to light and 
smells, and on occasion became nauseous.  He also had more 
frequent, but less severe, headaches on an almost daily 
basis.  After July 2007, the frequency of headaches generally 
was reduced by a change in medication, and severe, 
prostrating headaches were also reduced.  In February 2008, 
he reported only one severe attack over the prior six months 
or so, though there is some indication that less severe 
headaches occurred more frequently.  

The Board finds that over the entire course of the appellate 
period, a 30 percent evaluation is warranted.  The Veteran 
has frequent severe headaches and very frequent less severe 
headaches.  Even though overall severity and frequency has 
been reduced by medication, a 30 percent evaluation continues 
to be warranted in light of the fact that some form of 
headache, requiring daily medication, occurs several times a 
month.  This disability picture exceeds that warranting only 
a 10 percent evaluation.

The criteria for a yet higher, 50 percent evaluation are not 
met.  Although the veteran reports missing some work, the 
evidence establishes that he has continued to hold a job with 
the same employer for a number of years, and has been able to 
adapt his schedule to accommodate his headaches.  In 
particular, the Board notes that the current medicine regimen 
is designed to not interfere with employment.  The Board 
cannot find that at any point over the course of the appeal, 
the service connected headache disability has resulted in 
severe economic inadaptability.

It is important to note that the disability now evaluated 
under Code 8100 continues to include complaints of memory 
loss.  Code 8045 prohibits continued assignment of a 10 
percent evaluation under that Code when such would be 
combined with another evaluation for a disability related to 
a brain trauma.  As the headaches are the result of brain 
trauma, evaluations under Codes 8045 and 8100 cannot co-
exist.  A separate evaluation for memory loss as an 
independent disability cannot be assigned under any other 
Code.

Extraschedular evaluation has been considered.  The threshold 
factor for extraschedular consideration is a finding on part 
of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure 
Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, 
initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for this disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008)

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and it is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Thun, supra.

Here, the assignment of an evaluation under Code 8100, to the 
exclusion of evaluation under Code 8045, arguably supports a 
finding that the Schedule is inadequate.  Some of the signs 
and symptoms of the Veteran's service connected residuals of 
a closed head injury are not contemplated by the applicable 
criteria.  Referral for extra-schedular evaluation is not 
appropriate under the second prong of the Thun, supra, test.  
There is no showing that the disability picture is 
exceptional, as the "governing norms" such as marked 
interference with employment and frequent periods of 
hospitalization are not present.  No further discussion of 
extraschedular evaluation is warranted.


ORDER

Entitlement to an initial 30 percent (and no higher) 
evaluation for residuals of a closed head injury, to include 
headaches and memory loss, is granted, subject to the laws 
and regulations governing payment of monetary benefits.





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


